DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 5/25/2021. Currently, 2, 5-6, 8, 10, 12, 15-16 and 18 of the claims have been canceled and claims 1, 3-4, 7, 9, 11, 13-14 and 17 are pending.
Allowable Subject Matter
Claims 1, 3-4, 7, 9, 11, 13-14 and 17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763